IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

V. T. L., FATHER OF T. L. AND         NOT FINAL UNTIL TIME EXPIRES TO
S. L., MINOR CHILDREN,                FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-3225
v.

STATE OF FLORIDA,
DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Columbia County.
Mark E. Feagle, Judge.

J. Daniel Marsee, Lake City, for Appellant.

Ward L. Metzger, Appellate Counsel, Jacksonville, for Appellee Department of
Children and Families.

Marynelle Hardee, Gainesville, and David P. Krupski, Appellate Counsel, Sanford,
for Guardian ad Litem Program.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.